KENNETH L. BUETTNER, Judge.
T1 Appellant Thomas McCamey has requested rehearing of the decision filed December 8, 2006. Appellees have responded. Based upon the Zeier v. Zimmer, 2006 OK 98, 152 P.3d 861, which was handed down December 19, 2006, and mandated March 2, 2007, we reverse the trial court order dismissing Appellant's Petition for failure to file an affidavit or written opinion as required by 63 0.8. Supp.2008 § 1-1708.1 E.
T2 This matter is remanded for further proceedings.
REVERSED.
ADAMS, J., and MITCHELL, V.C.J., concur.